           Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 1 of 46



 1   Evan Livingstone, SBN 252008
     CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
 2   1160 N Dutton Ave Suite 105
     Santa Rosa, CA 95401
 3   Tel.: (707) 528-9941
     Fax: (707) 528-0125
 4   Email: evanlivingstone@crla.org

 5   Attorneys for Plaintiff Johnny Phouthahack

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10   JOHNNY PHOUTHAHACK                               Case No.

11                         Plaintiff,                 COMPLAINT FOR WRONGFUL
                                                      FORECLOSURE
12                  vs.
                                                      1. Breach of Contract;
13   OCWEN FINANCIAL CORPORATION,                     2. Breach of Implied Covenant of Good Faith
     WILMINGTON SAVINGS FUND                             and Fair Dealing
14   SOCIETY, FSB, FRANKLIN CREDIT                    3. Violation of Civil Code § 2924.17;
     MANAGEMENT CORPORATION                           4. Negligence;
15                                                    5. Unfair Competition (B&P Code §17200);
                           Defendants.
16                                                    DEMAND FOR JURY TRIAL

17          Plaintiff JOHNNY PHOUTHACHACK, against Defendants OCWEN FINANCIAL
18   CORPORATION, WILMINGTON SAVINGS FUND SOCIETY, FSB, and FRANKLIN
19   CREDIT MANAGEMENT CORPORATION, alleges as follows:
20                                          INTRODUCTION
21          1. This is an action for damages incurred by Plaintiff Johnny Phouthachack resulting
22   from a nonjudicial foreclosure of Plaintiff’s home by a “zombie” second loan that was
23   discharged in 2015, when the loan’s servicer Defendant Ocwen Financial Corporation, issued
24   Plaintiff a 1099-C “cancellation of debt” and stopped sending Plaintiff any loan statements.
25          2. In June 2020, the second loan rose from the dead, when Defendant Wilmington
26   Savings Fund Society, FSB, through its servicer Defendant Franklin Credit Management
27   Corporation, claiming to be the beneficiary under the subordinate deed of trust that secured the
28   second loan, recorded in prompt succession, a Substitution of Trustee, a Notice of Default, and a
                                                   1
                                   Complaint for Wrongful Foreclosure
             Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 2 of 46



 1   Notice of Trustee’s sale, all related to the subordinate deed of trust,

 2           3. In October 2020, Plaintiff’s home was sold at public action to an apparent bona fide

 3   purchaser for value without notice of the fact that Plaintiff’s second loan had been discharged

 4   and was uncollectable.

 5           4. As a result of Defendants’ actions, Plaintiff lost his home, the equity in his home,

 6   suffered damage to his credit, and will incur costs relocating to a new home.

 7                                                   PARTIES

 8           5. Plaintiff Johnny Phouthachack is an individual, residing in Fresno, California.
 9           6. Defendant Ocwen Financial Corporation is a corporation, organized and existing
10   under the laws of Florida, with its principal place of business at 1661 Worthington Road Suite
11   100 West Palm Beach, FL 33409.
12           7. Defendant Wilmington Savings Fund Society, FSB is a corporation, organized and
13   existing under the laws of Delaware with its principal place of business at 500 Delaware Avenue,
14   Wilmington, DE 19801.
15           8. Defendant Franklin Credit Management Corporation is a corporation, organized and
16   existing under the laws of Delaware, with its principal place of business at 101 Hudson St., 24th
17   Floor, Jersey City NJ 07302.

18                                    JURISDICTION AND VENUE

19           9. This court has original jurisdiction pursuant to 28 U.S.C. § 1332(a), because the

20   parties are citizens of different states and the matter in controversy, exclusive of interest and

21   costs, exceeds the sum of $75,000.

22           10. Venue lies in the United States District Court for the Eastern District of California

23   pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of the acts and omissions giving

24   rise to Plaintiff’s claims occurred in Fresno County, California.

25           11. Pursuant to Local Rule 120(d), civil actions in the United States District Court for the

26   Eastern District of California arising in Fresno County shall be commenced in the United States

27   District Court sitting in Fresno, California.

28   / / /
                                                    2
                                    Complaint for Wrongful Foreclosure
            Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 3 of 46



 1                                           ALLEGED FACTS

 2          12. Plaintiff Johnny Phouthachack purchased his home at 2749 East Cromwell Ave,

 3   Fresno CA 93720 (the “property”) in September 2006.

 4          13. Plaintiff financed the purchase of his home with two loans: a first loan, secured by a

 5   senior deed of trust in the amount of $344,000, and a second loan, secured by a subordinate deed

 6   of trust in the amount of $86,000. A true and correct copy of this subordinate position Deed of

 7   Trust, recorded in the County of Fresno as instrument number 2006-0220218, is attached as

 8   Exhibit A.
 9          14. The second loan and its subordinate position deed of trust is the subject of this
10   lawsuit. The original lender and beneficiary under the subordinate deed of trust, was DB Home
11   Lending LLC.
12          15. Presumably, the second loan was immediately sold, but Plaintiff does not know what
13   entity bought the second loan from DB Home Lending LLC. Plaintiff does know that in 2015,
14   the second loan was serviced by Defendant Ocwen Financial Corporation.
15          16. In 2015, Defendant Ocwen Financial Corporation cancelled the debt for second loan
16   on the property by issuing a 1099-C to Plaintiff for the full amount owed on the second loan. A
17   true and correct copy of this l099-C “Cancellation of Debt” is attached as Exhibit B.
18          17. Plaintiff reported the forgiven debt income stated on the 1099-C, to the Internal

19   Revenue Service on his 2015 federal tax return.

20          18. Despite cancelling the debt for the second loan, Defendant Ocwen Financial

21   Corporation did not record a reconveyance of the subordinate deed of trust for the second loan.

22          19. Instead, on information and belief, the owner of the second loan and beneficiary of

23   the subordinate deed of trust sold the second loan and assigned to subordinate deed of trust to

24   Defendant Wilmington Savings Fund Society, FSB.

25          20. After issuing the 1099-C to Plaintiff in 2015, neither Defendant Ocwen Financial

26   Corporation nor Defendant Franklin Credit Management Corporation, nor any other loan

27   servicer, sent Plaintiff any bills or statements related to the second loan.

28          21. On June 8, 2020, Defendant Franklin Credit Management Corporation, as Servicer for
                                                     3
                                     Complaint for Wrongful Foreclosure
           Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 4 of 46



 1   Defendant Wilmington Savings Fund Society, FSB, claiming to be the present beneficiary under

 2   the subordinate deed of trust for the second loan, recorded a Substitution of Trustee substituting

 3   ZBS Law, LLP as the new trustee under the subordinate deed of trust. A true and correct copy of

 4   this Substitution of Trustee recorded in the County of Fresno as instrument number 2020-

 5   0069825, is attached as Exhibit C.

 6          22. On June 8, 2020, ZBS Law, LLP, also recorded a Notice of Default and Election to

 7   Sell Under Deed of Trust claiming that Plaintiff was in default on the second loan in an amount

 8   of $72,704.46, as of June 5, 2020. A true and correct copy of this Notice of Default recorded in
 9   the County of Fresno as instrument number 2020-0069826, is attached as Exhibit D.
10          23. On September 10, 2020, ZBS Law, LLP, recorded a Notice of Trustee’s Sale,
11   claiming that the unpaid balance on the second loan was $146,032.70. A true and correct copy of
12   this Notice of Trustee’s Sale, recorded in the County of Fresno as instrument number 2020-
13   0121558, is attached as Exhibit E.
14          24. On October 7, 2020, Blue Sky Investment Holdings, LLC purchased Plaintiff’s home
15   at auction for $65,476.01. Blue Sky Investment Holdings recorded a Trustee’s Deed Upon Sale
16   on October 22, 2020 naming itself as Grantee. A true and correct copy of this Trustee’s Deed
17   Upon Sale recorded in the County of Fresno as instrument number 2020-0149898, is attached as
18   Exhibit F.

19          25. As a result of Defendants’ actions, Plaintiff lost his home, the equity in his home,

20   suffered damage to his credit, and will incur costs relocating to a new home. The amount of these

21   damages is estimated to be at least $444,980.

22                                               COUNT ONE

23                                              Breach of Contract

24         (Against Ocwen Financial Corporation and Wilmington Savings Fund Society, FSB)

25          26. Plaintiff incorporates herein by this reference each and every allegation set forth

26   above, as though fully set forth herein.

27          27. Upon information and belief Defendant Ocwen Financial Corporation was an

28   assignee or holder in due course of Plaintiff’s second loan contract with DB Home Lending LLC,
                                                    4
                                    Complaint for Wrongful Foreclosure
            Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 5 of 46



 1   and a beneficiary of the subordinate deed of trust securing the second loan. Thus, Ocwen

 2   Financial Corporation assumed all rights, duties and responsibilities under the second loan and

 3   subordinate deed of trust.

 4          28. Upon information and belief Defendant Wilmington Savings Fund Society, FSB was

 5   an assignee or holder in due course of Plaintiff’s second loan contract with DB Home Lending

 6   LLC, and a beneficiary of the subordinate deed of trust securing the second loan. Thus, Ocwen

 7   Financial Corporation assumed all rights, duties and responsibilities under the second loan and

 8   subordinate deed of trust.
 9          29. Upon information and belief, the contract for the second loan requires the lender or its
10   servicer to send the borrower monthly statements advising the borrower of the amount owed,
11   including the principal, interest and all other fees that have accumulated under the second loan
12   contract.
13          30. Neither Ocwen Financial Corporation, Wilmington Savings Fund Society, FSB, nor
14   Wilmington’s servicer Franklin Credit Management Corporation sent Plaintiff any loan
15   statements for the second loan after 2015.
16          31. Because Defendants Ocwen Financial Corporation and Wilmington Savings Fund
17   Society, FSB breached their contract with Plaintiff by not providing regular statements, the
18   amount of default stated on the Notice of Default recorded June 8, 2020, and the unpaid balance

19   on the Notice of Trustee’s Sale recorded on September 10, 2020 were inaccurate.

20          32. As a result of Defendants’ actions or inaction, Plaintiff lost his home, the equity in his

21   home, suffered damage to his credit, and will incur costs relocating to a new home. The amount

22   of these damages is estimated to be at least $444,980.

23                                              COUNT TWO

24                      Breach of Implied Covenant of Good Faith and Fair Dealing

25         (Against Ocwen Financial Corporation and Wilmington Savings Fund Society, FSB)

26          33. Plaintiff incorporates herein by this reference each and every allegation set forth

27   above, as though fully set forth herein.

28          34. There is an implied covenant of good faith and fair dealing in every contract that
                                                    5
                                    Complaint for Wrongful Foreclosure
            Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 6 of 46



 1   neither party will do anything which will injure the right of the other to receive the benefits of

 2   the agreement.

 3          35. Defendant Ocwen Financial Corporation violated the implied covenant of good faith

 4   and fair dealing in its contract with Plaintiff for the second loan, when it cancelled the debt for

 5   the second loan by issuing a 1099-C to Plaintiff for the full amount owed on the second loan and

 6   then selling the second loan to Defendant Wilmington Savings Fund Society, FSB.

 7          36. Defendant Wilmington Savings Fund Society, FSB violated the implied covenant of

 8   good faith and fair dealing in their contract by causing to be issued a Notice of Default and a
 9   Notice of Trustee’s Sale which claimed amounts owed which were discharged or cancelled when
10   Defendant Ocwen Financial Corporation issued a 1099-C to Plaintiff in 2015.
11          37. As a result of Defendants’ actions, Plaintiff lost his home, the equity in his home,
12   suffered damage to his credit, and will incur costs relocating to a new home. The amount of these
13   damages is estimated to be at least $444,980.
14                                              COUNT THREE
15                                    Violation of Civil Code § 2924.17

16   (Against Wilmington Savings Fund Society, FSB and Franklin Credit Management Corporation)

17          38. Plaintiff incorporates herein by this reference each and every allegation set forth

18   above, as though fully set forth herein.

19          39. Civil Code § 2924.17(a) provides that a notice of default, notice of sale, or

20   substitution of trustee recorded by or on behalf of a mortgage servicer in connection with a

21   foreclosure subject to the requirements of Section 2924 shall be accurate and complete and

22   supported by competent and reliable evidence.

23          40. Civil Code § 2924.17(b) provides that before recording or filing any of the documents

24   described in subdivision (a), a mortgage servicer shall ensure that it has reviewed competent and

25   reliable evidence to substantiate the borrower’s default and the right to foreclose, including the

26   borrower’s loan status and loan information.

27          41. In this case, the amount of the default in the Notice of Default caused to be recorded

28   by Defendants Wilmington Savings Fund Society, FSB and Franklin Credit Management
                                                    6
                                    Complaint for Wrongful Foreclosure
             Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 7 of 46



 1   Corporation on June 8, 2020, was inaccurate and not supported by competent and reliable

 2   evidence.

 3           42. Likewise, the amount of the unpaid balance in the Notice of Trustee’s Sale caused to

 4   be recorded by Defendants Wilmington Savings Fund Society, FSB and Franklin Credit

 5   Management Corporation on September 10, 2020, was inaccurate and not supported by

 6   competent and reliable evidence.

 7           43. Civil Code § 2924.12(b) provides that after a trustee’s deed upon sale has been

 8   recorded, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall be liable
 9   to a borrower for actual economic damages pursuant to Section 3281, resulting from a material
10   violation of Section 2924.17 by that mortgage servicer, mortgagee, trustee, beneficiary, or
11   authorized agent where the violation was not corrected and remedied prior to the recordation of
12   the trustee’s deed upon sale.
13           44. If the court finds that the material violation was intentional or reckless, or resulted
14   from willful misconduct by a mortgage servicer, mortgagee, trustee, beneficiary, or authorized
15   agent, the court may award the borrower the greater of treble actual damages or statutory
16   damages of fifty thousand dollars ($50,000).
17           45. Civil Code § 2924.12(h) provides A court may award a prevailing borrower
18   reasonable attorney’s fees and costs in an action brought pursuant to this section. A borrower

19   shall be deemed to have prevailed for purposes of this subdivision if the borrower obtained

20   injunctive relief or was awarded damages pursuant to this section.

21           46. As a result of Defendants’ actions, Plaintiff lost his home, the equity in his home,

22   suffered damage to his credit, and will incur costs relocating to a new home. The amount of these

23   damages is estimated to be at least $444,980.

24   / / /

25   / / /

26   / / /

27   / / /

28   / / /
                                                     7
                                     Complaint for Wrongful Foreclosure
            Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 8 of 46



 1                                              COUNT FOUR

 2                                                Negligence

 3                                        (Against All Defendants)

 4           47. Plaintiff incorporates herein by this reference each and every allegation set forth

 5   above, as though fully set forth herein.

 6           48. Defendants owed Plaintiff a general duty of care. Further, Defendants owed Plaintiff

 7   a statutory duty of care. Civil Code § 2924 and other statute referenced herein, mandate a duty

 8   upon the defendants to ensure that appropriate safeguards are put into place prior to any
 9   foreclosure sale. These sections were designed specifically to protect homeowners, such as
10   Plaintiff, by preventing the non-judicial foreclosure of property to entities that hold no beneficial
11   interest.
12           49. Civil Code § 2924(a)(1)(C) provides that a power of sale under a deed of trust shall
13   not be exercised until the trustee or beneficiary of the deed of trust or their authorized agent
14   records a notice of default that contains a statement setting forth the nature of each breach
15   actually known to the beneficiary.
16           50. Lender was not entitled to dismissal of a borrower’s negligence claim where the
17   complaint sufficiently alleged that the lender breached the duty under CC §§ 2924 and 2924c to
18   inform the borrower correctly about the amounts “then due” on the obligations noticed in the

19   notice of default and the foreclosure costs in order to bring the account in good standing. Susilo

20   v. Wells Fargo Bank, N.A. (C.D. Cal. June 21, 2011), 796 F. Supp. 2d 1177, 2011 U.S. Dist.

21   LEXIS 66567.

22           51. Defendant Ocwen Financial Corporation breached its duty of care when it sold the

23   second loan and assigned the subordinate deed of trust after cancelling the underlying debt.

24           52. Defendants Wilmington Savings Fund Society, FSB and Franklin Credit Management

25   Corporation breached their duty of care, by causing to be recorded a Notice of Default and a

26   Notice of Trustee’s Sale based on a cancelled debt and/or interest that was charged without

27   notice or basis in contract.

28           53. As a proximate result Defendants’ breach of their duty of care, Plaintiff lost his home,
                                                    8
                                    Complaint for Wrongful Foreclosure
             Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 9 of 46



 1   the equity in his home, suffered damage to his credit, and will incur costs relocating to a new

 2   home. The amount of these damages is estimated to be at least $444,980.

 3                                               COUNT FIVE

 4              Violation of California Business and Professions Code Section 17200, et seq.

 5                                          (Against All Defendants)

 6            54. Plaintiff incorporates herein by this reference each and every allegation set forth

 7   above, as though fully set forth herein.

 8            55. California’s Unfair Competition Law (“UCL”) prohibits any unfair competition
 9   defined as any “unlawful, unfair, or fraudulent business act or practice.” Bus. & Prof. Code §
10   17200.
11            56. Defendants engaged in unlawful and unfair business practices by breaching their
12   contract with Plaintiff, violating the implied covenant of good faith and fair dealing in their
13   contract with Plaintiff, violating Civil Code § 2924.17, and breaching its duty to Plaintiff to his
14   detriment, as described in detail above.
15            57. As a result of Defendants’ unlawful and unfair business practices, Plaintiff suffered
16   an injury in fact by the loss of his home and damage to his credit rating.
17            58. Defendant Ocwen Financial Corporation gained an amount yet to be discovered, as a
18   result of its unlawful and unfair business practices, when it sold Plaintiff’s second loan and

19   assigned the subordinate deed of trust.

20            59. Defendants Wilmington Savings Fund Society, FSB and Franklin Credit Management

21   Corporation gained $65,476.01, as a result of their unlawful and unfair business practices, when

22   they sold the property at auction.

23            60. Plaintiff is entitled to restitution of these illegally got gains in an amount of

24   $65,476.01.

25                                      DEMAND FOR JURY TRIAL

26            Plaintiff hereby demands a jury trial, pursuant to the Seventh Amendment to the

27   Constitution of the United States, as to all claims for damages.

28   / / /
                                                      9
                                      Complaint for Wrongful Foreclosure
          Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 10 of 46



 1                                   DEMAND FOR JUDGMENT

 2         Wherefore, Plaintiff JOHNNY PHOUTHACHACK demands judgment against

 3   Defendants OCWEN FINANCIAL CORPORATION, WILMINGTON SAVINGS FUND

 4   SOCIETY, FSB, FRANKLIN CREDIT MANAGEMENT CORPORATION as follows:

 5         (1) For economic damages pursuant to Civil Code § 3281, in the amount of at least

 6             $444,980, and in an amount to be determined at trial;

 7         (2) For general damages in an amount to be determined at trial;

 8         (3) For restitution of $65,476.01, and in an amount to be determined at trial.
 9         (4) For treble actual damages pursuant Civil Code § Civil Code § 2924.12(b);
10         (5) For attorney’s fees pursuant Civil Code § Civil Code § 2924.12(h);
11         (6) For costs of suit herein incurred; and
12         (7) For such other and further relief as the court may deem proper.
13

14   Dated: December 22, 2020                            California Rural Legal Assistance, Inc.
15                                                       ____________________________________
                                                         Evan Livingstone, Attorneys for Plaintiff
16                                                       JOHNNY PHOUTHACHACK
17

18

19

20

21

22

23

24

25

26

27

28
                                                 10
                                  Complaint for Wrongful Foreclosure
    Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 11 of 46

                               Index to Exhibits

Exhibit A 2006-0220218 Deed of Trust
Exhibit B Ocwen Cancellation of Debt 1099-C
Exhibit C 2020-0069825 Substitution of Trustee
Exhibit D 2020-0069826 Notice of Default
Exhibit E 2020-0121558 Notice of Trustee's Sale
Exhibit F 2020-0149898 Trustees Deed Upon Sale
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 12 of 46




                          Exhibit A
                  2006-0220218 Deed of Trust
       Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 13 of 46

                                                                                   llll Ill lll IIll II Ill IllIll III IIII Ill IIIII IIIII IIll
                                                                             FRESNO County Recorder
Recording Requested By:                                                      Robert C. Werner
DB HOME LENDING LLC
26521 RANCHO PARKWAY SOUTH - STE 210                                         DOC- 2006-0220218
LAKE FOREST, CALIFORNIA 92630                                                Acct       8-Stewart Title Of Fresno County
                                                                             Monday, OCT 16, 2006 08:00:00
And Afler Recording Return To:                                               Ttl Pd         $36 .00                 Nbr-0002324584
DB HavIE LEND:rn::; LLC ATIN: SHIPPIN3 DEPT                                                                   APR/Rl/1-10
26521 RANffiO PARKWAY SOUIH - STE 210
LAKE FDRFST, CALIFDRNIA 92630
Loan M.rrnter: 255598

    RECORDING REQUESTED BY:
    ALLIANCE TITLE COMPANY

_
    C"Z..~~-,JSJ
     _ _ _ _ ___c_____c__,:____ _             [Space Above This line For Recording Data) - - - -- - - -- - -


                                                    DEED OF TRUST
MIN: 1004872 - 0000003728-9

      THIS DEED OF TRUST is made this 9th day of OCTOBER, 2 0 0 6                            among the Trustor,
VIENGPHONE PHOUTHACHACK, A SINGLE MAN AND JOHNNY PHOUTHACHACK,
AS TENANTS I N COMMON.
                                                                                           (herein "Borrower").
ALLIANCE TITLE, 2440 W SHAW AVENUE, FRESNO, CALIFORNIA 93711
                                                                                              (herein ''Trustee"),
and the Beneficiary, Mortgage Electronic Registration Systems, Inc. ("MERS"), (solely as nominee for Lender, as
hereinafter defined, and Lender's successors and assigns). MERS is organized and existing under the laws of
Delaware, and has an address and telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.
DB HOME LENDING LLC, A LIMITED LIABILITY COMPANY
is organized and existing under the laws of CALIFORNIA                                     and has an address of
26521 RANCHO PARKWAY SOUTH - STE 210, LAKE FOREST, CALIFORNIA
92630
                                                                                                              (herein "Lender").
     BORROWER, In consideration of the indebtedness herein recited and the trust herein created, irrevocably grants
and conveys to Trustee, in trust, with power of sale, the following described property located in the County of
                         FRESNO              . State of California:
LOT 11, OF TRACT NO. 5067, ACCORDING TO THE MAP THEREOF RECORDED
IN VOLUME 69, PAGE{S) 79, 80 AND 81 OF PLATS, FRESNO COUNTY
RECORDS.
A.P.N.: 404-494-01
                                                     1111: 11t:n 01 mis Deeo 01 l rus1 1s suuo1u11,a,c ~.,....... ~ ..~
                                                     The lien of the Deed of Trust recorded concurrently herewrth

THIS SECURITY INSTRUMENT rs SUBORDINATE TO AN EXIST I NG FIRST
LI EN{S) OF RECORD.
wliic:h has {he address of 2 7 4 9 EAST CROMWELL AVENUE
                                                                             IStrcctl
    FRESNO                                              , California          93720                  (herein "Property Address'');
                        ICltyl                                                !Zip Code)

     The lien of this Deed o1 Trust is subordinate and inferior _
                                                                to
     The lien of the Deed o1 Trust recorded concurrently herewith

CALIFORNIA-SECOND MORTGAGE-1/80                                                                     DocMagic ~ B00.649-136Z
Form 3805 · AS AMENDED FOR MERS                                Page 1 of 7                                       www.docmagic.com




                                                                                                                                                   r
     Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 14 of 46



     TOGETHER with all the improvements now or hereafter erected on the property, and all easements, rights,
appurtenances and rents (subject however to the rights and authorities given herein lo Lender 10 collect and apply such
rents), all of which shall be deemed to be and remain a part of the property covered by this Deed of Trust; and all of
the foregoing, together with said property (or the leasehold estate if this Deed of Trust is on a leasehold) are
hereinafter referred to as the "Property"; Borrower understands and agrees that MERS holds only legal title to the
interests granted by Borrower in this Deed of Trust; but, if necessary to comply with law or custom, MERS, (as
nominee for Lender and Lender's successors and assigns), has the right: to exercise any or all of those interests,
including, but nol limited to, the right lo foreclose and sell the Property; and to take any action required of Lender
including, but not limited to, releasing or cancelling this Deed of Trust.
     TO SECURE to Lender the repayment of the indebtedness evidenced by Borrower's note dated
OCTOBER 9, 2 0 0 6                        and extensions and renewals thereof(herein "Note"), in the principal sum of
EIGHTY-SIX THOUSAND AND 00/100
Dollars (U.S. $ 8 6 , 0 0 0 . 0 0            ) , with interest thereon, providing for monthly installments of principal
and interest, wilh the balance of the indebtedness, if not sooner paid, due and payable on NOVEMBER l,
2 O21        ; the payment of all other sums, wilh interest thereon, advanced in accordance herewith 10 protect the
security of this Deed of Trust; and the performance of the covenants and agreements of Borrower herein contained .
     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property, and that the Property is unencumbered except for encumbrances of record.
Borrower covenants that Borrower warrants and will defend generally the title to the Property against all claims and
demands, subject to encumbrances of record.

      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      l. Payment of Principal and Interest. Borrower shall promptly pay when due the principal and interest
indebtedness evidenced by the Note and late charges as provided in the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or a written waiver by Lender, Borrower shall
pay lo Lender on the day monthly payments of principal and interest arc payable under the Note, until the Note is paid
in full, a sum (herein "Funds") equal to one-twelfth of the yearly taxes and assessments (including condominium and
planned unit development assessments, if any) which may attain priority over this Deed of Trust, and ground rents
on the Property. if any, plus one-twelfth of yearly premium installments for hazard insurance, plus one-twelfth of
yearly premium installments for mortgage insurance, If any , all as reasonably estimated initially and from lime to lime
by Lender on the basis of assessments and bills and reasonable estimates thereof. Borrower shall not be obligated to
make such payments of Funds 10 Lender to the extent that Borrower makes such payments to the holder of a prior
mortgage or deed of trust if such holder is an institutional Lender.
      If Borrower pays Funds to Lender, the Funds shall be held in an institution the deposits or accounts of which
are insured or guaranteed by a Federal or slate agency (including Lender if Lender is such an institution). Lender
shall apply the Funds to pay said taxes, assessments, insurance premiums and ground rents. Lender may not charge
for so holding and applying the Funds, analyzing said account or verifying and compiling said assessments and bills,
unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge.
Borrower and Lender may agree in writing at the time of execution of this Deed of Trust that interest on the Funds
shall be paid to Borrower, and unless such agreement is made or applicable law requires such interest to be paid,
Lender shall not be required to pay Borrower any interest or earnings on the Funds. Lender shall give to Borrower,
without charge, an annual accounting of the Funds showing credits and debits to the Funds and the purpose for which
each debit to the Funds was made. The Funds are pledged as additional security for the sums secured by this Deed
of Trust.
      If the amount of the Funds held by Lender, together with the future monthly installments of Funds payable prior
to the due dates of taxes, assessments, insurance premiums and ground rents, shall exceed the amount required to pay
said taxes, assessments, insurance premiums and ground rents as they fall due, such excess shall be, at Borrower's
option, either promptly repaid to Borrower or credited to Borrower on monthly installments of Funds. If the amount
of the Funds held by Lender shall not be sufficient to pay taxes, assessments, Insurance premiums and ground rents
as they fall due, Borrower shall pay to Lender any amount necessary to make up the deficiency in one or more
payments as Lender may require.




CALIFORNIA-SECOND MORTGAGE-1 /80                                                         OocMagic ~         B00-649• 1362
Form 3805 · AS AMENDED FOR MERS                       Page 2 of 7                                  www.docmagic.com
     Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 15 of 46



        Upon payment in full of all sums secured by this Deed of Trust, Lender shall promptly refund to Borrower any
  Funds held by Lender. If under paragraph 17 hereof the Property is sold or the Property is otherwise acquired by
 Lender. Lender shall apply, no later than immediately prior to the sale of the Property or its acquisition by Lender,
 any Funds held by Lender at the time of application as a credit against the sums secured by this Deed of Trust.
        3. Application of Payments. Unless applicable law provides otherwise, all payments received by Lender
 under the Note and paragraphs 1 and 2 hereof shall be applied by Lender first In payment of amounts payable to
 Lender by Borrower under paragraph 2 hereof, then to interest payable on the Note, and then to the principal of the
 Note.
        4. Prior Mortgages and Deeds of Trust; Charges; Liens. Borrower shall perform all of Borrower's
 obligations under any mortgage. deed of trust or other security agreement with a lien which has priority over this
 Deed of Trust, including Borrower's covenants to make payments when due. Borrower shall pay or cause to be paid
 all taxes, assessments and other charges, fines and impositions attributable to the Property which may attain a priority
 over this Deed of Trust, and leasehold payments or ground rents, if any.
       5. Hazard Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
 Property insured against loss by fire, hazards included within the term "extended coverage", and such other hazards
 as Lender may require and in such amounts and for such periods as Lender may require .
       The insurance carrier providing the insurance shall be chosen by Borrower subject to approval by Lender;
 provided, that such approval shall not be unreasonably withheld. Ali insurance policies and renewals thereof shall
 be in a fonn acceptable to Lender and shall include a standard mortgage clause in favor ofand in a form acceptable
 to Lender. Lender shall have the right to hold the policies and renewals thereof, subject to the tenns of any mortgage,
 deed of trust or other security agreement with a lien which has priority over this Deed of Trust.
       In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make
 proof of loss if not made promptly by Borrower.
       If the Property is abandoned by Borrower, or if Borrower fails to respond to Lender within 30 days from the
date notice is mailed by Lender to Borrower that U1e insurance carrier offers to settle a claim for insurance benefits,
Lender is authorized to collect and apply lhe insurance proceeds at Lender's option eitl1er lo restoration or repair of
the Property or to the sums secured by this Deed of Trust.
       6 . Preservation and Maintenance of Property; Leaseholds; Condominiums; Planned Unit Developments.
Borrower shall keep the Property in good repair and shall not commit waste or permit impairment or deterioration
of the Property and shall comply with the provisions of any lease if this Deed of Trust is on a leasehold. If this Deed
of Trust is on a unit in a condominium or a planned unit development, Borrower shall perform all of Borrower's
obligations under the declaration or covenants creating or governing the condominium or planned unit development,
the by-laws and regulations of the condominium or planned unit development, and constituent documents.
       7. Protection of Lender's Security. If Borrower fails to perform the covenants and agreements contained in
this Deed of Trust, or if any action or proceeding is commenced which materially affects Lender's interest in the
Property, then Lender, at Lender's option, upon notice to Borrower, may make such appearances, disburse such sums,
including reasonable attorneys ' fees, and take such action as is necessary to protect Lender 's interest. If Lender
required mortgage insurance as a condition of making the loan secured by this Deed of Trust, Borrower shall pay the
premiums required lo maintain such insurance In effect until such time as the requirement for such insurance
tcnninates in accordance with Borrower's and Lender's written agreement or applicable law.
       Any amounts disbursed by Lender pursuant to this paragraph 7, with interest thereon, at the Note rate, shall
become additional indebtedness of Borrower secured by this Deed of Trust. Unless Borrower and Lender agree to
other tenns of payment, such an10unts shall be payable upon notice from Lender lo Borrower requesting payment
thereof. Nothing contained in this paragraph 7 shall require Lender to incur any expense or take any action hereunder.
       8. Inspection. Lender may make or cause to be made reasonable entries upon and inspections of the Property,
provided that Lender shall give Borrower notice prior to any such inspection specifying reasonable cause therefor
related to Lender's interest in the Property.
       9. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of the Property, or part thereof, or for conveyance in lieu of condemnation,
are hereby assigned and shall be paid to Lender, subject to the tem1s of any mortgage, deed of trust or other security
agreement with a lien which has priority over this Deed of Trust.




CALIFORNIA-SECOND MORTGAGE-1 /80                                                         DocMagic ~ B00-649-1362
Form 3805 · AS AMENDED FOR MERS                       Page 3 of 7                                 www.docmagic.com
     Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 16 of 46



        10. Borrower Not Released: Forbearance by Lender Not a Waiver. Extension of the time for payment or
  modification of amortization of the sums secured by this Deed of Trust granted by Lender to any successor in interest
 of Borrower shall not operate to release, in any manner, the liability of the original Borrower and Borrower's
 successors in interest. Lender shall not be required to commence proceedings against such successor or refuse to
 extend time for payment or otherwise modify amortization of the sums secured by this Deed of Trust by reason of any
 demand made by the original Borrower and Borrower's successors in Interest. Any forbearance by Lender in
 exercising any right or remedy hereunder, or otherwise afforded by applicable law, shall not be a waiver of or
 preclude the exercise of any such right or remedy.
       11 . Successors and Assigns Bound; Joint and Several Liability; Co-Signers. The covenants and agreements
 herein contained shall bind, and the rights hereunder shall inure to, the respective successors and assigns of Lender
 and Borrower, subject to the provisions of paragraph 16 hereof. All covenants and agreements of Borrower shall be
joint and several. Any Borrower who co-signs this Deed of Trust, but does not execute the Note, (a) is co-signing
 this Deed of Trust only to grant and convey that Borrower's interest in the Property to Trustee under the terms of this
 Deed of Trust, (b) is not personally liable on the Note or under this Deed of Trust, and (c) agrees that Lender and
 any other Borrower hereunder may agree to extend, modify, forbear, or make any other accommodations with regard
 to the terms of this Deed of Trust or the Note, without that Borrower's consent and without releasing that Borrower
 or modifying this Deed of Trust as to that Borrower's interest in the Property.
       12. Nol.ice. Except for any notice required under applicable law to be given in another manner, (a) any notice
 to Borrower provided for in this Deed of Trust shall be given by delivering it or by mailing such notice by certified
 mail addressed lo Borrower at the Property Address or at such other address as Borrower may designate by notice to
 Lender as provided herein, and (b) any notice lo Lender shall be given by certified mail to Lender's address stated
 herein or lo such other address as Lender may designate by notice to Borrower as provided herein. Any notice
provided for in this Deed of Trust shall be deemed to have been given to Borrower or Lender when given in the
manner designated herein.
       13. Governing Law: Severability. The state and local laws applicable to this Deed of Trust shaJl be the laws
of the jurisdiction in which the Property is located. The foregoing sentence shall not limit the applicability of Federal
law to this Deed of Trust. In the event that any provision or clause of this Deed of Trust or the Note conflicts with
applicable law, such conflict shall not affect other provisions of this Deed of Trust or the Note which can be given
effect without the conflicting provision, and to this end the provisions of this Deed of Trust and the Note are declared
to be severable. As used herein, "costs", "expenses" and "attorneys' fees" include all sums to the extent not
prohibited by applicable law or limiled herein.
       14. Borrower's Copy. Borrower shall be furnished a conformed copy of the Note and of this Deed of Trust
at the time of execution or after recordation hereof.
      15. Rehabilitation Loan Agreement. Borrower shall fulfill all of Borrower's obligations under any home
rehabilitation, improvement, repair, or other loan agreement which Borrower enters into with Lender. Lender, at
Lender's option, may require Borrower to execute and deliver to Lender, in a form acceptable to Lender, an
assignment of any rights, claims or defenses which Borrower may have against parties who supply labor, materials
or services in connection with improvements made to the Property.
      16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is sold or transferred (or If a beneficial interest in Borrower Is sold or transferred and Borrower is not
a natural person) without Lender's prior written consent, Lender may, at its option, require immediate payment In
full of all sums secured by this Deed of Trust. However, this option shall not be exercised by Lender if exercise is
prohibited by federal law as of the date of this Deed of Trust.
      If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is delivered or mailed within which Borrower must pay all
sums secured by this Deed of Trust. If Borrower fails to pay these sums prior to the expiration of this period, Lender
may invoke any remedies permitted by this Deed of Tmst without further notice or demand on Borrower.

     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as fo Uows:
     17. Acceleration; Remedies. Except as provided in paragraph 16 hereof, upon Borrower's breach of any
covenant or agreement of Borrower in this Deed of Trust, including the covenants to pay when due any sums secured



CALIFORNIA-SECOND MORTGAGE-1 /80
                                                                                         DocMagic ~ 800-6•9-1362
Form 3805 • AS AMENDED FOR MERS                       Page 4 of 7                                   www.docmagic.com
     Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 17 of 46



 by this Deed of Trust, Lender prior to acceleration shall give notice to Borrower as provided in paragraph 12 hereof
specifying: (I) the breach; (2) the action required to cure such breach; (3) a date, not less than IO days from the date
 the notice is mailed to Borrower, by which such breach must be cured; and (4) that failure to cure such breach on or
 before the date specified in the notice may result in acceleration of the sums secured by this Deed of Trust and sale
 of the Property. The notice shall further lnfom1 Borrower of the right to reinstate after acceleration and the right to
 bring a court action to assert the nonexistence of a default or any other defense of Borrower to acceleration and sale.
 If the breach is not cured on or before the date specified in the notice, Lender, at Lender's option, may declare all
 of the sums secured by this Deed of Trust io be immediately due and payable without further demand and may invoke
 the power of sale and any other remedies permitted by applicable law. Lender shall be entitled to collect all reasonable
 costs and expenses incurred in pursuing the remedies provided in this paragraph I 7, including, but not limited to,
 reasonable attorneys' fees.
       If Lender invokes the power of sale, Lender shall execute or cause Trustee to execute a written notice of the
occurrence of an event of default and of Lender's election to cause tJie Property to be sold and shall cause such notice
to be recorded in each county in which the Property or some part thereof is located. Lender or Trustee shall mall
copies of such notice In the manner prescribed by applicable law. Trustee shall give public notice of sale to the persons
and in the manner prescribed by applicable law. After the lapse of such time as may be required by applicable law,
Trustee, without demand on Borrower, shall sell the Property at public auction to the highest bidder at the time and
place and under the terms designated in the notice of sale in one or more parcels and in such order as Trustee may
determine. Trustee may postpone sale of all or any parcel of the Property by public announcement at the time and
place of any previously scheduled sale. Lender or Lender's designee may purchase the Property at any sale.
       Trustee shall deliver to the purchaser Trustee's deed conveying the Property so sold without any covenant or
warranty, expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence of the truth of the
statements made therein. Trustee shall apply ihe proceeds of the sale in the following order: (a} lo all reasonable costs
and expenses of the sale, including, but not limited to, reasonable Trustee's and attorneys' fees and costs of tiUe
evidence: (b} lo all sums secured by this Deed of Trust: and (c} the excess, if any, to the person or persons legally
entitJed thereto.
       18. Borrower's Right to Reinstate. Notwilhstanding Lender's acceleration of the sums secured by this Deed
of Trust due to Borrower's breach, Borrower shall have the right to have any proceedings begun by Lender to enforce
this Deed of Trust discontinued at any time prior to five days before sale of the Property pursuant to the power of sale
contained in thls Deed of Trust or at any tlme prior lo entry of a judgement enforcing this Deed of Trust if: (a)
Borrower pays Lender all sums which would be then due under this Deed of Trust and the Note had no acceleration
occurred; (b) Borrower cures all breaches of any other covenants or agreements of Borrower contained in this Deed
of Trust; (c) Borrower pays all reasonable expenses incurred by Lender and Trustee in enforcing tlie covenants and
agreements of Borrower contained in this Deed of Trust, and in enforcing Lender's and Trustee's remedies as provided
in paragraph 17 hereof. including, but not limited to, reasonable attorneys' fees; and (d) Borrower rakes such action
as Lender may reasonably require to assure tJ1at the lien of this Deed of Trust, Lender's interest in the Property and
Borrower's obligation to pay the sums secured by this Deed of Trust shall continue unimpaired. Upon such payment
and cure by Borrower, this Deed of Trust and the obligations secured hereby shall remain in full force and effect as
if no acceleration had occurred.
       19. Assignment of Rents; Appointment of Receiver; Lender In Possession. As additional security hereunder,
Borrower hereby assig11s to Lender the rents of the Property, provided that Borrower shall, prior to acceleration under
paragraph 17 hereof or abandonment of the Property, have the right to collect and retain such rents as they become
due and payable.
       Upon acceleration under paragraph 17 hereof or abandonment of the Property, Lender, in person, by agent or
by judicially appointed receiver shall be entitled lo enter upon, lake possession of and manage the Property and to
collect the rents of the Property including those past due. All rents collected by Lender or the receiver shall be
applied first lo payment of the costs of management of the Property and collection of rents, including, but not limited
to, receiver's fees , premiums on receiver's bonds and reasonable attorneys' fees, and then to the sums secured by this
Deed of Trust. Lender and the receiver shall be liable to account only for those rents actually received.
       20. Reconveyance. Upon payment of all sums secured by this Deed of Trust, Lender shall request Trustee to
reconvey the Property and shall surrender this Deed of Trust and all notes evidencing indebtedness secured by this



CALIFORNIA-SECOND MORTGAGE-1 /80                                                         DocMagic   ~ B()(>.649- 1362
Form 3805 - AS AMENDED FOR MERS                       Page 5 of 7                                   www.docmagic.com
     Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 18 of 46




Deed of Trust to Trustee. Trustee shall reconvey the Property without warranty and without charge 10 the person or
persons legally entitled thereto. Such person or persons shall pay all costs of recordation, if any.
      21. Substitute Trustee. Lender, at Lender's option, may from lime to lime appoint a successor trustee to any
Trustee appointed hereunder an Instrument executed and acknowledged by Lender and recorded In the office of the
Recorder of the county where the Property Is located. The Instrument shall contain the name of the original Lender,
Trustee and Borrower, the book and page where this Instrument is recorded and the name and address of the successor
trustee. The successor trustee shall, without conveyance of the Property, succeed to all the titJc, powers and duties
conferred upon the Trustee herein and by applicable law. This procedure for substitution of trustee shall govern to
the exclusion of all other provisions for substitution.
      22. Request for Notices. Borrower requests that copies of the notice of default and notice of sale be sent to
Borrower's address which is the Property Address. Lender requests that copies of notices of foreclosure from the
holder of any lien which has priority over this Deed of Trust be sent to Lender's address, as set forth on page one of
this Deed of Trust, as provided by Section 2924(b) of the Civil Code of California.
      23. Statement of Obligations. Lender may collect a fee not to exceed $15 for fu rnishing the statement of
obligation as provided by Section 2943 of the Civil Code of California.
      24 . .The following Riders arc to be executed by Borrower [check box as applicable):

     D    Adjustable Rate Rider       D    Condominium Rider                     D    Second Home Rider
     Ix] Balloon Rider                O    Planned Unit Development Rider        Ix] Other(s) [specify)
     D    1-4 Family Rider            O    Biweekly Payment Rider                 PRE PAYMENT RIDER


                                   REQUEST FOR NOTICE OF DEFAULT
                                  AND FORECLOSURE UNDER SUPERIOR
                                    MORTGAGES OR DEEDS OF TRUST

      Borrower and Lender request the holder of any mortgage, deed of trust or other encumbrance with a lien which
has priorily over this Deed of Trust lo give Notice lo Lender, at Lender's address set forth on page one of this Deed
of Trust, of any default under the superior encumbrance and of any sale or other foreclosure action. In accordance
with Section 2924B, Civil Code, request is hereby made that a copy of any notice of default and a copy of any notice
of sale under the deed of trust (or mortgage) recorded                                        , in Book
Page                , records of                                        County, (or filed for record with recorder's
serial number                                                                      County), California. executed by

as trustor (or mortgagor) in which

is named as beneficiary (or mortgagee) and

as trustee be mailed to

at


NOTICE: A copy of any notice of default and of any notice of sale will be sent only to the address contained in this
recorded request. If your address changes, a new request must be recorded.



                                                               Signature: _ _ _ _ __ _ __ _ __ __




CALIFORNIA-SECOND MORTGAGE-1 /80                                                       DocMagic ~ B00.649•1362
Form 3805 - AS AMENDED FOR MERS                      Page 6 of 7                                  www.docmagic.com
     Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 19 of 46



     IN WlTNESS WHEREOF, Borrower has executed and acknowledges receipt of pages 1 through 7 of this Deed
of Trust.




                                                                                                       -Borrower




                                          -Borrower                                                    -Borrower




                                          -Borrower                                                    -Borrower




State of California
County of FRESNO

     On      (er( q/tr(p            before m e , ~                     ~t.ew,;I ~f/f'/k{_.
personally appeared VIENGPHONE PHOUTHACHACK, JOHNNY PHOUTHltt~CK

pmemtHy kuow11 ltHOe (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s)
isl/r?subscribed to the within instrument and acknowledged to me that he/she/~xecuted the same in his/her/~
authorized capacity(ies), and that by his/ her/~ signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted. executed the instrument.

                                                                                                LISA  I'MARMOwol
                                                                                                 C0MM.#1466556          ~
WJTNESSmy~                                                                                     NOTARY PUBLIC-CALIFORNIA CfJ
                                                                                                    FRESNO COUNTY           .i,.
                                                                                               My Comm Exp. Jan. 29. 2008

Signature: - - ~-+---,,=~-
                 - - - - -- -
                                                                                    (Seal)




CALIFORNIA-SECOND MORTGAGE-1 /80
                                                                                   DocMaglc ~ B00-649-1362
Form 3805 • AS AMENDED FORMERS                     Page 7 of 7                              www.docmagic.com
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 20 of 46




                                                                 Loan Number 255598

                                      BALLOON PAYMENT RIDER
                                    TO MORTGAGE/DEED OF TRUST
         THIS RIDER is made this 9th             day of OCTOBER, 2 0 0 6
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust
or Security Deed (the "Security Instrument") of the same date given by the undersigned (the
"Borrower") to secure Borrower's Note (the "Note") to DB HOME LENDING LLC, A
CALIFORNIA L I MITED LIABILITY COMPANY
(the "Lender") of the same date and covering the property described In the Security Instrument and
located at: 2 7 4 9 EAST CROMWELL AVENUE, FRESNO, CAL I FORNI A 9 3 7 2 0

                                            (Property Address)

Borrower understands that the Note may be transferred by Lender and by Lender's successors and
assigns. The beneficial owner of the Note from lime to time is Included within the term "Lender.•

ADDmONAL COVENANTS. In addition to covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

BALLOON PAYMENT NOTICE: This loan is payable in full at the "Maturity Date" stated in the
Note. Borrower must repay the entire principal balance of the loan and unpaid interest then due.
Lender is under no obligation to refinance the loan al that Ume. Borrower will, therefore, be required
to make payment out of other assets that Borrower may own, or Borrower will have to find a lender,
which may be the lender that Borrower has this loan with, willing to lend the money. If Borrower
refinances this loan at maturity, Borrower may have lo pay some or all of the closing costs nom1ally
associated with a new loan even if Borrower obtains refinancing from the same Lender
      THIS LOAN HAS A BALLOON FEATURE, MEANING THAT THE MATURITY DATE
OCCURS AT THE     180th      MONTHLY PAYMENT DUE DATE. THEREFORE, IT
IS ANTICIPATED THAT A SUBSTANTIAL UNPAID BALANCE WILL REMAIN WHICH
BORROWER MUST PAY IN FULL AT THAT TIME.
       BY SIGNING BELOW, Borrower acknowledges agreement lo the specific provisions of the
N;ie /escribed in this Note Rider.


~7, ~
Borrow
VIENPHONE PHOUTHACHACK
                                          1o- r-oc
                                            Date
                                                                                            /Of-0 {
                                                                                                 Date


Borrower                                    Date        Borrower                                 Date


Borrower                                    Date        Borrower                                 Date

                                              ORIGINAL



BALLOON PAYMENT RIDER TO MORTGAGE/DEED             OF TRUST
Oocumen, S)~"""· Inc. (800)   6◄9,!l62
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 21 of 46




                                     PREPAYMENT RIDER

Loan Number: 2 5 5 5 9 8

Date: OCTOBER 9,              2006

Borrower(s): VIENGPHONE PHOUTHACHACK, JOHNNY PHOUTHACHACK



        THIS PREPAYMENT RIDER (the "Rider") is made this 9th                   day of OCTOBER
2006                         , and is incorporated into and shall be deemed to amend and supplement the
Mortgage, Deed of Trust or Security Deed (the "Security Instrument") of the same date given by the
undersigned ("Borrower") to secure repayment of Borrower's promissory note (the "Note") in favor of
DB HOME LENDING LLC, A CALIFORNIA LIMITED LIABILITY COMPANY

("Lender"). The Security Instrument encumbers the Property more specifically described in the Security
Instrument and located at

      2749 EAST CROMWELL AVENUE, FRESNO, CALIFORNIA 93720
                                                  [Propeny Address!



        ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A.         PREPAYMENT CHARGE
           The Note provides for the payment of a prepayment charge as follows:

             6      . BORROWER'S RIGHT TO PREPAY; PREPAYMENT CHARGE
                      I have the right to make payments of Principal at any time before they are due.
           A payment of Principal only is known as a "Prepayment." When I make a Prepayment,
           I will tell the Note Holder in writing that I am doing so. I may not designate a payment
           as a Prepayment if I have not made all the monthly payments due under the Note.
                      The Note Holder will use my Prepayments to reduce the amount of Principal that
           I owe under the Note. However, the Note Holder may apply my Prepayment to the
           accrued and unpaid interest on the Prepayment amount, before applying my Prepayment
           to reduce the Principal amount of the Note. If I make a partial Prepayment, there will be
           no changes in the due dates of my monthly payment unless the Note Holder agrees in
           writing to those changes.
                      If the Note contains provisions for a variable interest rate, my partial Prepayment
           may reduce the amount ofmy monthly payments after the first Change Date following my
           partial Prepayment. However, any reduction due to my partial Prepayment may be offset
           by an interest rate increase.



CALIFORNIA PREPAYMENT RIDER                                                       DocMaglc ~l)'W(S; 800.649-136Z
(CIVIL CODE PROVISION)                                                                       www.docmagic.com
12/13/05                                            Page 1 of 2
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 22 of 46




                     If within TWENTY - FOUR ( 2 4                 ) months from lhe date the Security
           Instrument is executed I make a full Prepayment or one or more partial Prepayments, and
           the total of all such Prepayments Jn any 12-month period exceeds TWENTY
           percent (        2 0 . 0 0 0 %} of the original principal amount of the loan, I will pay a
           Prepayment charge in an amount equal to SIX                   (     6      ) months' advance
           interest on the amount by which the lotal of my Prepayments within any 12-month period
           exceeds TWENTY                         percent ( 2 0 . 0 0 O %) of the original principal
           amount of the loan.
                     If the Note contains provisions for a variable interest rate. the purpose of the loan
           is to finance the purchase or construction of real property containing four or fewer
           residential units or on which four or fewer residential units are to be constructed, and the
           Note Holder is not a "supervised financial organization," as defined in California Civil
           Code Section 1916.5, then I may prepay the loan in whole or in part without a Prepayment
           charge within 90 days of notification of any increase in the rate of interest.

           BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this
Rider.




                                              (Seal}
                                          -Borrower




                                              (Seal)                                                        (Seal)
                                          -Borrower                                                     -Borrower




                                              (Seal)                                                        (Seal)
                                          -Borrower                                                     -Borrower




CALIFORNIA PREPAYMENT RIDER                                                        DocMaglc ~ B00-649•1J6Z
(CIVIL CODE PROVISION)                                                                        www.docmagic.com
12/13/05                                            Page 2 of 2




                                                                                                                 b
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 23 of 46




                         Exhibit B
              Ocwen Cancellation of Debt 1099-C
                                                                                                                                                                                                                                                                         CORRE CT E D (i f                              ch e c k e d)




CRED ITO R S                        na me,                  s tr eet    a ddr es s,            c it y        or      to wn,          s tate     o r    pro vi nc e,        c ountr y ,




                                                                                                                                                                                                                                            1.    Date        of    iden tifi abl e          ev ent



Z IP      o r    f ore ign           pos tal               cod e,       and       tel ephon e                      no.                                                                                                                                                                                                  OM B      No . 1 5 4 5 -1 42 4




                                                                 Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 24 of 46                                                                                                         09 /02/ 2015




OCW EN
                                                                                                                                                                                                                                                                                                                                                                                    Ca nc e l l a ti o n


                                                                                                                                                                                                                                            2.    Amo unt           of    d ebt       di sc har ged




P .O .            B ox               246 46




                                                                                                                                                                                                                                            $       88,10 6.18
                                                                                                                                                                                                                                                                                                                        20 15

                                                                                                                                                                                                                                                                                                                                                                                                              of        De b t
Wes t                 P al m                 B eac h,                   F L        3 3416- 473 7




                                                                                                                                                                                                                                            3.    Inter es t        if   i nc lude d        in    box    2

                                                                                                                                                                                                                                                                                                                                Su bs titu te




If   yo u              h av e                an y              que st ion s,                         ca ll             tol l- fr ee :                 1- 800- 746 - 2936


                                                                                                                                                                                                                                            $       0.00
                                                                                                                                                                                                                                                                                                                          Form           1 09 9-C




                                                                                                                                                                                                                                            4.    Debt        de sc ri pti on
                                                                                                                                                                                                                                                                                                                                                                                                                Cop y                           B




                                                                                                                                                                                                                                                                                                                                                                                                         F o r        De b to r




                                                                                                                                                                                                                                            M or tg age- 2749                                 E      Cr om well                        A v e




                                                                                                                                                                                                                                                                                                                                                                                                     Th i s     i s   i m po r t an t                    t a x




                                                                                                                                                                                                                                            F r esn o,                   CA      9372 0



                                                                                                                                                                                                                                                                                                                                                                                            i n f o rm a t io n         a n d            i s   b e i ng




     DEB T OR' S                         n ame,              s tr eet      ad dr ess           ( inc lud ing                  apt.no .),          ci ty,      s tate,     and      Z IP        cod e



                                                                                                                                                                                                                                                                                                                                                                                              f u rn i sh e d       t o   th e           I n t e rn a l




                                                                                                                                                                                                                                                                                                                                                                                     Re v e n ue          S e rv ic e.             I f   y ou        a re




          1/ 29 /16     1 1: 48   AM     3   0032 351        20 1601 29    LAS2 71   O CW9 9C           1   oz     DO M     L AS271 0000 *   156 133    9C




                                                                                                                                                                                                                                                                                                                                                                                          re q u ire d        t o   f il e    a      r e t ur n ,          a
                                                            




                                                                                                                                                                                                                                                                                                                                                                                      n e g l ig e n ce         p e n al t y             o r   o t h e r




                                                                                                                                                                                                                                                                                                                                                                                    sa n ct i o n        ma y    b e      i m p os e d                   on




                                                                                                                                                                                                                                                                                                                                                                                     yo u   if   t a xa b l e    i n co m e                re s ul t s




          J OHNNY                                PHOUT HACHACK


                                                                                                                                                                                                                                            5.    If   ch eck ed,          the    deb tor          was       per son all y             l iab le                                     f r o m    t h i s   t ra n s ac t io n              a n d           t he




                                                                                                                                                                                                                                                                                                                                                                                   I RS   d e t e rm in e s           th a t       i t   h a s           n ot

                                                                                                                                                                                                                                            fo r    r epa yme nt           of    th e       debt         .          .        .          .         .
          2 7 4 9              E     C ROMWEL L                                    AVE



                                                                                                                                                                                        j$   êñÂb??äÉåÉ   g




                                                                                                                                                                                                                                                                                                                                                                                                                 b e e n           r e p or t e d.
                                                                                                                                                                                                                                                                                                                                                              o




                                                                                                                                                                                        jÀÌíh>_Îèè   ÎñËÅ

          F RESNO                                CA            9 37 2 0 - 64 0 1




                                                                                                                                                                                        °hì*ðÌ   °ðddÇ




CRE DITO R S                        fed era l               i denti fic ati on              num ber                        DEB TO R' S                id enti fic atio n          num ber




01- 068 1100



                                                                                                                            XX X - XX - 8612




A cc ount              n umber                ( se e         in str uc tion s)
                                                                                                                                                                                                                                                                                                         7 .   F air      mar k et          v alue     of   pr ope rty
                                                                                                                                                                                                                                              6.       Ide ntif iabl e         ev ent       c ode




                                                                                                                                                                                                                                              F



1136 66079- 8032 2159                                                                                                                                                                                                                                                                                    $         0.00




                                                                                                                                                                                                  ( kee p             for   y our   re cor ds )
S u bs t it u t e Fo rm
                                     1 0 99 - C
                                                                                                                                                                                                                                                                                                                   Depar tmen t              of   the   Tr eas ur y           -   In ter nal       Reve nue                    S erv i ce




     I ns t ru c t io n sf o r                                     De b to r




     Yo u             rec ei v ed                  th is      fo rm        be c au se                   a     Fe de ra l               G o ve rn me nt                  a ge nc y             or         an



                                                                                                                                                                                                                                    Box       5 .   S ho ws              whe th er           y o u    w ere          p ers on al ly               l iab le    fo r      re p ay m en t             o f     th e




     a pp lic a bl e                     f in an ci al             en ti ty       (a         cre d ito r)                   h as      d is ch a rge d               (ca nc e led               o r         fo rg iv en )



                                                                                                                                                                                                                                    d eb t    wh en          th e        de bt    was             c re ate d        or,    if    m od ifi ed ,          a t   the       ti m e      o f   t he       la s t




     a    de bt             y ou         ow ed ,              o r    b ec au s e               a n          id en tif ia ble                e ve n t         h as     o cc ur red                 th at             ei th er



                                                                                                                                                                                                                                    m od if ic ati on .            S ee        Pu b.         46 81       fo r      r ep orti ng             i ns tru ct io ns .




     is   o r         i s   de em e d                   t o      b e   a    dis c ha rge                      o f     a      d eb t     o f      $ 60 0         or   mo re .       If    a        cr ed ito r               h as




     d is ch arg e d                         a    d eb t         y ou      o wed ,            y o u          a re           re qu ire d           t o   i nc lu d e         t he   di s ch arg ed



                                                                                                                                                                                                                                    Box       6 .   S ho ws              the    re as o n           y o ur     c re di to r            ha s   fi le d    t hi s     f orm .        Th e        c o de s          in




     a mo un t                 i n   yo ur              in co m e,               ev e n        i f   i t    i s     les s        th an        $ 60 0,           on    th e    " O the r               i nc om e "



                                                                                                                                                                                                                                    th is   b ox        a re      d e sc rib ed             i n   m o re       de ta il      in        Pu b.      46 81 .         A Ba nk ru ptc y ;




     li ne       o f        y ou r           F orm            1 04 0 .       Ho wev er ,                      y ou           m ay       n ot      h av e         to    in cl ud e         a ll         o f          th e



                                                                                                                                                                                                                                    B O the r              j ud ic ia l       d eb t       r el ief ;   C Sta tu te                   of    lim i tat io ns           o r   e xp ira tio n              of




     c an ce le d                   de bt           in       y ou r     i nc om e .              Th e re                a re       ex c ep tio ns                a nd       e xc lu s io ns ,                        s uc h



                                                                                                                                                                                                                                    d efi ci en c y          p e rio d;        DFo re cl os ur e                         e le ct io n;        EDe bt               re lie f      f rom         p ro ba te               or




     a s       b a nk rup tc y                      an d          in so lv en c y.                   Se e           P ub .         4 68 1,        av a ila b le            at     IRS. go v,                        fo r



                                                                                                                                                                                                                                    s im il ar      pro ce ed in g;               F By             ag re em en t;                  G De ci si on                 o r   p ol ic y        to




     m ore             d et ai ls .               If   an        i de nt ifi ab le              ev e nt               ha s       oc c urre d                 bu t    th e   de bt        ha s              no t



                                                                                                                                                                                                                                    d is co nt in ue              c oll ec ti on ;          H Ex pir ati on                     o f   n on pa y me nt               te st in g       p er io d;              or




     a ctu a lly               b ee n              di sc ha rg ed ,                t he n            i nc lu de               a ny      d is c ha rge d                de bt       in    y ou r                 in c om e



                                                                                                                                                                                                                                    I O the r           a ct ua l        d is c ha rge             b ef ore         id en ti fia bl e            ev en t.




     in    th e          ye a r          th at          it   is   a ct ua lly            d is c ha rge d,                        un le s s         a n       ex c ep tio n          or        ex cl us io n




     a pp lie s                to    y ou           in       th at     y ea r.



                                                                                                                                                                                                                                    Box       7 .   I f,    i n   the     s am e        c al en da r               y ea r,      a   f ore cl os u re              o r   a ba nd o nm en t                     o f




                                                                                                                                                                                                                                    p rop ert y          oc cu rre d            i n   co nn ec ti on                wi th    th e        c a nc el la tio n             of    the    d eb t,         the        f air




     De btor ' s                    in de ntif ica tio n                          n um ber .                        Fo r       y ou r       p ro tec ti on ,            t his     f orm             m a y             sh ow



                                                                                                                                                                                                                                    m ark e t          v al ue      (F MV )           o f   th e     pro pe rty            wi ll       be    s ho wn,         or        y ou      wil l   re c ei ve            a




     o nly            t he      la s t       fo ur           di gi ts      of     y ou r         s oc ia l              se cu rit y              nu m be r           (SS N),        i nd iv id ua l



                                                                                                                                                                                                                                    s ep ara te             Fo rm        1 09 9-A .           G e ne ral ly ,             t he      gro s s       for ec lo su re             bi d    p ri ce            is




     ta xp ay e r                 id en ti fic a tio n                     nu mb er               (IT IN),                  ad op tio n           tax p ay er             id en tif ic ati on



                                                                                                                                                                                                                                    c on si de re d           t o    b e    th e       F MV .        F or      a n      ab an d on me nt                    o r   v ol un tary            c o nv ey a nc e




     n um be r                 (A TIN),                    o r   em p lo ye r                i de nt ifi ca tio n                     nu m be r              (EI N).       Ho we ve r,                         t he



                                                                                                                                                                                                                                    in   l ie u    o f   f ore c los u re,             th e       F M V        is   g en e ral ly            th e     ap pra is ed                v al ue      o f    th e




     c red it or               h as          r ep orte d               yo u r      c om pl et e                       i de nt ifi ca ti on               n um be r           t o   t he           IRS .



                                                                                                                                                                                                                                    p rop ert y.            Yo u     m a y       ha ve            i nc om e         o r   lo ss        b ec a us e          of    th e       a c qu is iti on             o r




                                                                                                                                                                                                                                    a ba nd on m en t.                   S ee     Pu b.           46 81        fo r     i nf orm a tio n              ab ou t      f ore cl os ur es                a nd




     Ac co unt                      num be r .                    M a y          sh ow          an          a cc ou nt                o r   ot he r          u ni qu e      n u mb er                   th e



                                                                                                                                                                                                                                    a ba nd on m en ts .                  If   th e     p ro pe rty            wa s        yo ur        ma in         h om e ,       s ee         Pu b.     5 23          to




     c red it or               a s si gn ed                   to    d is tin gu is h                 y ou r            a cc ou nt .



                                                                                                                                                                                                                                    fi gu re      an y       tax a ble          g ai n       or    o rd in ary            i nc om e .




     Box              1 .      S ho ws                 the       d at e     t he     ea rl ies t                    id en tif ia ble              e ve n t       o cc ur red            o r,          a t           t he



                                                                                                                                                                                                                                    Fu tur e           de ve lo pm en ts.                     Fo r    th e         la tes t       inf orm a tio n             ab ou t         d ev e lo pm en ts




     c red it or' s                 d is c ret io n,                 the         d at e       o f       a n        ac tu al           di s ch arg e             th at      oc cu rre d                  be fore             a n




                                                                                                                                                                                                                                    re la ted          to   F orm         1 09 9- C           an d       its   i ns tru c tio ns ,             s u ch       a s     le gis l ati on            e na ct ed




     id en ti fia bl e                    ev en t.             See         t he     c od e              i n        bo x       6.




                                                                                                                                                                                                                                    a fte r   th ey         we re        pu bl is he d,             go       t o   w ww.ir s.g o v/f orm 1 09 9c .




     Box              2 .      S ho ws                 the       a m ou nt           of       de bt              ei th er         ac tu all y           or      de em e d          d is c ha rge d.




     Not e.              If    y o u         d o        no t      a gr ee         wit h         t he          a mo un t,                co nt ac t            y o ur      cre di to r.




                                                                                                                                                                                                                                                                                                                                                                                                                             j$   êñÂb??äÉåÉ   g

     Box              3 .      S ho ws                 in tere s t         i f   i nc lu de d                in      th e       d eb t       r ep ort ed             in   b ox     2.         Se e                  Pub .




                                                                                                                                                                                                                                                                                                                                                                                                                             jÀÌíh>_Îèè    ÎñËÅ




     4 68 1            t o     s e e         i f   y o u         m u st      in c lud e               th e          i nt ere st             in   g ros s        in c om e.




                                                                                                                                                                                                                                                                                                                                                                                                                             °hì*ðÌ    °ðddÇ




     Box              4 .      S ho ws                 a   d es c rip ti on              of       th e             de bt.        If   bo x        7    i s   co m pl ete d ,            b ox               4        al so




     s ho ws                a     de sc rip ti on                    o f   th e      pro pe rty .
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 25 of 46




                         Exhibit C
             2020-0069825 Substitution of Trustee
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 26 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 27 of 46




                          Exhibit D
                2020-0069826 Notice of Default
                                                                                          10
                Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 28 of 46
P.O. Box 23159
San Diego, CA 92193-3159

IMPORTANT INFORMATION
ENCLOSED

                                     71 96900 2484 0623 3888 6




      Mailed On:                 6/17/2020
      Mailing Number:            0145279-01
      Reference Number:          19-59187      ClientlD: Zieve000336 CE

       Johnny Phouthachack
       2749 E Cromwell
       Fresno, CA 93720




                                                                               Rev. 07/21/2010
      GcnericAddresslnsert.doc
     Case 1:20-cv-01812-AWI-BAM Document 1 Fresno County Recorder
                                            Filed 12/22/20  Page 29 of 46
                                                               Paul Dictos, CPA
WFG National-Default Services                                 2020-0069826
RECORDING REQUESTED BY:
                                                              Recorded at the request of:
ZBS Law, LLP                                                  WFG NATIONAL TITLE INSURANCE
                                                              06/08/2020 01 :26 07
WHEN RECORDED MAlL TO:
                                                              Titles: 1   Pages: 3
                                                              Fees: $25 .00
ZBS Law, LLP                                                  CA SB2 Fees:$75.00
30 Corporate Park, Suite 450                                  Taxes: $0.00
                                                              Total: $100.00
Irvine, CA 92606




 TS No.: 19-59187
 APN: 404-494-01



   NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF
                          TRUST
   PURSUANT TO CIVIL CODE § 2923.3(a), THE SUMMARY OF INFORMATION REFERRED TO
 BELOW IS NOT ATTACHED TO THE RECORDED COPY OF THIS DOCUMENT BUT ONLY TO THE
                        COPIES PROVIDED TO THE TRUSTOR.
       NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                       ti: : *)t{tj:§ ~--t-fg,~tit,~
                       % .TI..A}-q}: ~ ~-¥- ~.AioJl AJ .!2_ ..8..Q.f.A77} ~if-1.-j q
        NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACl6N DE ESTE DOCUMENTO
     TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
  LU'U Y: KEM THEO £JAY LA BAN TRINH BAY T6M LU'O'C V~ THONG TIN TRONG TAI Lll;U NAY


                       IMPORTANT NOTICE
IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE
BEHIND IN YOUR PAYMENTS IT MAY BE SOLD WITHOUT ANY
COURT ACTION, and you may have the legal right to bring your account in good standing by
paying all of your past due payments plus permitted costs and expenses within the time permitted by law
for reinstatement of your account, which is normally five business days prior to the date set for the sale of
your property. No sale date may be set until approximately 90 days from the date this notice of default
may be recorded (which date of recordation appears on this notice).

    This amount is     $72,704.46 as of         6/5/2020 , and will increase until your account becomes
current. While your property is in foreclosure, you still must pay other obligations (such as insurance and
taxes) required by your Note and Deed of Trust or mortgage. If you fail to make future payments on the
loan, pay taxes on the property, provide insurance on the property, or pay other obligations as required in
the Note and Deed of Trust or mortgage, the Beneficiary or mortgagee may insist that you do so in order
to reinstate your account in good standing. In addition, the Beneficiary or mortgagee may require as a
condition of reinstatement that you provide reliable written evidence that you paid all senior liens, property
taxes, and hazard insurance premiums.

     Upon your written request. the Beneficiary or mortgagee will give you a written itemization of the
entire amount you must pay. You may not have to pay the entire unpaid portion of your account, even
though full payment was demanded, but you must pay all amounts in default at the time payment is
made. However, you and your Beneficiary or mortgagee may mutually agree in writing prior to the time
                                                          ii           II 11       I      I
       Case 1:20-cv-01812-AWI-BAM
      NOTICE                      Document
               OF DEFAULT AND ELECTION         1 Filed
                                       ro;,! sE~L      12/22/20
                                                    UNDER D D Page   30 of 46
                                                                F TRUST                   01.



TS No.19-59187                           :l    f I:
the Notice of Sale is posted (which may not be earlier i ha~I tbree months . er jthis notice of default is

m
recorded) to, among other things. (1) Provide additional. time in which to c~ e t~e default by transfer of
   :~~~;~ or otherwise; or (2) Establish a schedule of'p•t ~nts in order curle your default; or, both

Following the expiratio n of the time period referred to in ,~he irr t paragraph , thi notice, unless the
obligation being foreclosed upon or a separate written liagr ehient betwee yoJ and your creditor
permits a longer period, you have only the legal right to stopj tne sale of you pro erty by paying the
entire amount demanded by your creditor.                     ,
                                                   1I  I I
To find out the amount you must pay, or to arrange for p                               m nt to stop the
foreclosure, or if your property is in foreclosure for !riy ottier rea
                                                          1
                                                                                       n, contact:
                                                           I           l '.
   Wilmington Savings F und Society, FSB, not in its ipdiv.~q~al capacity ut solely as Certificate
                         Trustee of Bosco Credit II 'frus~ Series 2010-1
                         c/o Franklin Credit Managi>meh~
                                                      ii  ,1 1
                                                               Corporation
                                     Phone: (800)255-Si\?8~7
                                      C/0 ZBS LawJ L
                                 30 Corporate Park~I Suite ' I, 450
                                       Irvine, CA 9~6061 j1
                                     Phone: (714) 84.8 -7, 20

If you have any questions, you should contact a lawyer or thJ governmental en •y which may have
                                                                              1
insured your loan . Notwithstanding the fact that your prbpe~y1iis in foreclos re, ~ou may offer your
property for sale provided the sale is concluded pr!pr ~b Ii the conclusi n              9t
                                                                                     the foreclosure.
~ emember, YOU MAY LOSE L~GAL R,G~ TS ~F YO. . 0() NOT TAKE
PROMPT ACTION.                 I                 t
                                                           :1                  I            [
NOTICE IS HEREBY GIVEN: That ZBS Law, LLP is either ~tie original Tru ee, jthe duly appointed
substituted Trustee, or acting as agent for the Trustee   or
                                                        Benfeficiary under Deed of Trust dated
10/9/2006, executed by VIENGPHONE PHOUTHACHAd~j A SINGLE MA~ AND JOHNNY
PHOUTHACHACK, AS TENANTS IN COMMON, as Trus~or, )d!secure'cert i o~ligations in favor
of Mortgage Electronic Registration Systems, Inc., as be,neficiacy, as n               mi~ee for DB HOME
                                                         1
LENDING LLC, A LIMITED LIABILITY COMPANY, its ~uccessors and a                         igns as Benefic iary,
recorded 10/16/2006, as Instrument No. 2006-0220218, of Official Recor         1
                                                                                       s in1 the Office of the
Recorder of Fresno County, California describing Ian~ thJre in as: As m                e f~lly described on
said Deed of Trust                                  11  1 Ii1                               I
                                                               II       j   1
The subject obligation includes NOTE(S) FOR THE ©~IGINAL s~           ot, $86,000.00. A
breach of, and default in, the obligations for whi9r s~~,h Deed ofl rus is security has
occurred in that payment has not been made of the f f  1r;,g:     ,  llowl
                                                               ·1.       Il
 The monthly installment which became due on 2/112009; along with ate charges, and all
subsequent monthly installments.                     I

You are responsible to pay all payments and charges due l~nder t~e te s nd conditions of
the loan documents which come due subsequent to the ~ate of this not , e, ihcluding, but not
                                                             1
limited to; foreclosure trustee fees and costs, advanc, s ar ~1ate charges I
Furthermore, as a condition to bring your account i~ good standing,                    u must provide the
undersigned w ith written proof that you are not in
provide prnof of ;nsu,ance.                                             l
                                                                    efa&11: on any sen r e1ncumbrance and
                                                                            11
        Case 1:20-cv-01812-AWI-BAM
          NOTICE                   Document
                  OF DEFAULT AND ELECTION TO 1SELL
                                                Filed 12/22/20
                                                    UNDER  DEEDPage 31 of 46
                                                                OF TRUST
    TS No. 19-59187

    Nothing in this Notice of Default should be construed as a waiver of any fees owing to the
    beneficiary under the Deed of Trust, pursuant to the terms and provisions of the loan
    documents.

    That by reason thereof, the present Beneficiary under such Deed of Trust, has executed and
    delivered to said duly appointed Trustee, a written Declaration of Default and Demand for same, and
    has deposited with said duly appointed Trustee, such Deed of Trust and all documents evidencing
    obligations secured thereby, and has declared and does hereby declare all sums secured thereby
    immediately due and payable and has elected and does hereby elect to cause the trust property to be
    sold to satisfy the obligations secured thereby.
    This office is enforcing a security interest of your creditor. To the extent that your obligation has been
    discharged by a bankruptcy court or is subject to an automatic stay of bankruptcy, this notice is for
    informational purposes only and does not constitute a demand for payment or any attempt to collect
    such obligation.

    The requirements of California Civil Code § 2923.5 or 2923.55 do not apply because the loan Is
    not secured by a first lien mortgage or deed of Trust on "owner occupied" residential real
    property as defined by California Civil Code§ 2924.15.

    Dated: 6/5/2020                                            LLP , as Trustee




~
                Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 32 of 46



Date: June 17, 2020

T.S. Number: 19-59187

                                           DEBT VALIDATION NOTICE

I.    The enclosed document relates to a debt owed to:
       Wilmington Savings Fund Society, FSB, not in its individual capacity but solely as Certificate Trustee of Bosco Credit
       II Trust Series 2010-1 and is currently being serviced by: Franklin Credit Management Corporation. The original lender
       and/or beneficiary was Mortgage Electronic Registration Systems, Inc., as beneficiary, as nominee for DB HOME
       LENDING LLC, A LIMITED LIABILITY COMPANY, its successors and assigns


2.    You may send us a written request for the name and address of the original creditor, if different from the current creditor, and
      we will obtain and mail the infonnation within thirty (30) days after we receive your written request.

3.    As of 6/5/2020 the total delinquency owed was $72,704.46, because of interest, late charges, and other charges that may vary
      from day to day this amount will increase until the delinquency has been fully paid. Before forwarding payment please contact
      the above at the address or phone number listed in order to receive the current amount owed.

4.    As of 6/17/2020, the amount required to pay the entire debt in full was the unpaid principal balance of $85,300.79, plus interest
      from 1/1/2009, late charges, negative escrow and attorney and/or trustee's fees and costs that may have been incurred. The
      amount will increase daily until the debt has been paid in full. For further infonnation p lease contact your current loan servicer.

5.    You may dispute the validity of this debt, or any portion thereof, by sending written notification of your dispute to our office
      within thirty (30) days after receiving this notice. Jn that event, we will obtain and mail to you written verification of the debt.
      Otherwise, we will assume that the debt is valid.

               WE ARE ATTEMPTING TO COLLECT A DEBT, AND ANY INFORMATION
                        WE OBTAIN WILL BE USED FOR THAT PURPOSE.
   To the extent your personal liability under the note and mortgage/deed of trust has been modified or extinguished by a
 discharge in bankruptcy, this letter should be construed merely as notification of the lender's intent to seek legal remedies
 against your property, including foreclosure, and not as a demand for payment from you or an attempt to validate personal
liability. However, if you do not make the required payments to reinstate the loan, or dispute the amounts owed as outlined
 above, legal action will occur. You are encouraged to consult with your own attorney if you have any questions about your
                                            responsibilities with regard to this loan.

"The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except under
unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may not harass you by using threats of
violence or arrest or by using obscene language. Collectors may not use false or misleading statements or call you at work if they
know or have reason to know that you may not receive personal calls at work. For the most part, collectors may not tell another
person, other than your attorney or spouse, about your debt. Collectors may contact another person to confirm your location or enforce
a judgment. For more infonnation about debt collection activities, you may contact the Federal Trade Commission at 1/877/FTC-
HELP or www.ftc.gov."

To the extent that your obligation bas been discharged by a bankruptcy court or is subject to an automatic stay of bankruptcy,
this notice is for compliance and informational purposes only and does not constitute a demand for payment or any attempt to
collect such obligation.




~
           Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 33 of 46

                                          Summary of Notice of Default

                                          NOTICE OF DEFAULT
                                      SUMMARY OF KEY INFORMATION

     The attached notice of default was sent to VIENGPHONE PHOUTHACHACK, A SINGLE MAN AND
JOHNNY PHOUTHACHACK, AS TENANTS IN COMMON, in relation to 2749 EAST CROMWELL AVENUE,
FRESNO, California 93720.

This property may be sold to satisfy your obligation and any other obligation secured by the deed of trust or
mortgage that is in default.         VIENGPHONE PHOUTHACHACK, A SINGLE MAN AND JOHNNY
PHOUTHACHACK, AS TENANTS IN COMMON has, as described in the notice of default, breached the
mortgage or deed of trust on the property described above.

         IMPORTANT NOTICE: IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN
YOUR PAYMENTS, IT MAY BE SOLD WITHOUT ANY COURT ACTION, and you may have the legal right to
bring your account in good standing by paying all of your past due payments plus permitted costs and expenses
within the time permitted by law for reinstatement of your account, which is normally five business days prior to
the date set for the sale of your property. No sale date may be set until approximately 90 days from the date the
attached notice of default may be recorded (which date of recordation appears on the notice).

        This amount is $72,704.46 as of 6/5/2020 and will increase until your account becomes current.

         While your property is in foreclosure, you still must pay other obligations (such as insurance and taxes)
required by your note and deed of trust or mortgage. If you fail to make future payments on the loan, pay taxes
on the property, provide insurance on the property, or pay other obligations as required in the note and deed of
trust or mortgage, the beneficiary or mortgagee may insist that you do so in order to reinstate your account in
good standing. In addition, the beneficiary or mortgagee may require as a condition to reinstatement that you
provide reliable written evidence that you paid all senior liens, property taxes, and hazard insurance premiums.

        Upon your written request, the beneficiary or mortgagee will give you a written itemization of the entire
amount you must pay. You may not have to pay the entire unpaid portion of your account, even though full
payment was demanded, but you must pay all amounts in default at the time payment is made. However, you
and your beneficiary or mortgagee may mutually agree in writing prior to the time the notice of sale is posted
(which may not be earlier than three months after this notice of default is recorded) to, among other things, (1)
provide additional time in which to cure the default by transfer of the property or otherwise; or (2) establish a
schedule of payments in order to cure your default; or both (1) and (2).

         Following the expiration of the time period referred to in the first paragraph of this notice, unless the
obligation being foreclosed upon or a separate written agreement between you and your creditor permits a longer
period, you have only the legal right to stop the sale of your property by paying the entire amount demanded by
your creditor.

          To find out the amount you must pay, or to arrange for payment to stop the foreclosure, or if your property
is in foreclosure for any other reason, contact:

  Wilmington Savings Fund Society, FSB, not in its individual capacity but solely as Certificate Trustee of Bosco
                                        Credit II Trust Series 2010-1
                                  Franklin Credit Management Corporation
                                           Phone: (800)255-5897
                                             C/O ZBS Law, LLP
                                        30 Corporate Park, Suite 450
                                               Irvine, CA 92606
                                           Phone: (714) 848-7920
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 34 of 46



                6 Way to avoid foreclosure
   ► Forbearance
                                                    .
       o    Forbearance is when your mortgage servicer or lender allows you to
            temporarily pay your mortgage at a lower payment or pause paying your
            mortgage. You will have to pay the payment reduction or the pause payments
            back later.


   ► Loan modification
       o    A loan modification is different from refinancing your mortgage. Refinancing
            entails replacing your loan with a new mortgage, whereas a loan modification
            changes the terms of your existing loan.


   ► Bank refinance
     o Getting a new mortgage to replace the original is called refinancing.
       Refinancing is done to allow a borrower to obtain a better interest term and
       rate. The first loan is paid off, allowing the second loan to be created, instead
       of simply making a new mortgage and throwing out the original mortgage.


   ► Lease/Rent to someone else until you can afford the house
       later. Temporarily move out and return when you can afford
       to

   ► Retail sale through a REALTOR


   ►   Sell to an investor
       o    we buy houses call us for a non~obligation offer (408 889 1661) talk to Oscar
            orflor
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 35 of 46




                         Exhibit E
            2020-0121558 Notice of Trustee's Sale
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 36 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 37 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 38 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 39 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 40 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 41 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 42 of 46
Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 43 of 46




                          Exhibit F
            2020-0149898 Trustees Deed Upon Sale
                 Case 1:20-cv-01812-AWI-BAM Document 1Fresno
                                                         FiledCounty
                                                               12/22/20   Page 44 of 46
                                                                     Recorder
                                                                            Paul Dictos, CPA
 RECORDING REQUESTED BY:
                                                                           2020-0149898
 Placer Title Company                                                      Recorded at the request of:
                                                                           PLACER TITLE COMPANY AUBURN
      WHEN RECORDED MAIL TO:                                               10/22/2020 12:50 00
                                                                           Titles: 1   Pages: 3
 Blue Sky Investment Holdings LLC                                          Fees: $17.00
 2141Tuolumne Street #J                                                    CA SB2 Fees:$0.00
                                                                           Taxes: $72.05
 Fresno, CA 93720                                                          Total: $89.05




                                                                SPACE ABOVE FOR RECORDER'S USE ONLY
 Order No: P-442390                                             APN: 404-494-01
                                              TRUSTEES DEED UPON SALE
                                                          Document Title


 Pursuant to Senate Bill 2 - Building Homes and Jobs Act (GC Code Section 27388.1 ), effective January 1, 2018, a fee of
 seventy-five dollars ($75.00) shall be paid at the time of recording of every real estate instrument, paper, or notice required or
 permitted by law to be recorded, except those expressly exempted from payment of recording fees, per each single
 transaction per parcel of real property. The fee imposed by this section shall not exceed two hundred twenty-five dollars
 ($225.00)


[:]      Exempt from fee per GC27388.1 (a)(2); recorded concurrently "in connection with" a transfer subject to the imposition
         of documentary transfer tax (OTT)


□        Exempt from fee per GC27388.1 (a)(2); recorded concurrently "in connection with" a transfer of real property that is a
         residential dwelling to an owner-occupier.


□        Exempt from fee per GC27388.1 (a)(1 ); fee cap of $225 reached


□        Exempt from the fee per GC27388.1 (a)(1 ); not related to real property

 Failure to include an exemption reason will result in the imposition of the $75.00 Building Homes and Jobs Act fee. Fees
 collected are deposited-tq__the State and may not be available for refund.



                                                                        Date




                             THIS PAGE IS ADDED TO PROVIDE DECLARATION OF BUILDING
                                    HOMES & JOBS ACT (SB2-2017) FEE EXEMPTION

                                            ADDITIONAL RECORDING FEE APPLIES
                                                                           DOC #2020-0149898 Page 2 of 3
      Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 45 of 46


RECORDING REQUESTED BY:

WHEN RECORDED TO:
Blue Sky Investment Holdings, LLC
2141 Tuolumne, #J
Fresno, CA 93721

Forward Tax Statements to address:
Same as above

                                                         [SPACE ABOVE LINE FOR RECORDER'S USE ONLY]

TS#: 19-59187                                         Order#: 1383209CAD
                                                      APN: 404-494-01




A.P.N.: 404-494-01                                    Transfer Tax: $   72. OS"
"THIS TRANSACTION IS EXEMPT FROM THE REQUIREMENTS OF THE REVENUE AND TAXATION CODE, SECTION 480.3"

The Grantee Herein was not The Foreclosing Beneficiary.
The Amount of The Unpaid Debt was $147,097.44
The Amount Paid By The Grantee was $65,476.01
Said Property Is In The City of FRESNO, County of Fresno

ZBS Law, LLP, as Trustee, (whereas so designated in the Deed of Trust hereunder more particularly
described or as duly appointed Trustee) does hereby GRANT and CONVEY to Blue Sky Investment
Holdings, LLC (herein called Grantee) but without covenant or warranty, expressed or implied, all right
title and interest conveyed to and now held by it as Trustee under the Deed of Trust in and to the property
situated in the county of Fresno, State of CALIFORNIA, described as follows:

Lot 11, of Tract No. 5067, according to the Map thereof recorded in Volume 69, Page(s) 79, 80 and
81 of Plats, Fresno County Records.

Property Address: 2749 EAST CROMWELL AVENUE, FRESNO, California 93720

This conveyance is made in compliance with the terms and provisions of the Deed of Trust executed by
VIENGPHONE PHOUTHACHACK, A SINGLE MAN AND JOHNNY PHOUTHACHACK, AS TENANTS
IN COMMON as Trustor, dated 10/9/2006 of the Official Records in the office of the Recorder of Fresno,
California under the authority and powers vested in the Trustee designated in the Deed of Trust or as the
duly appointed Trustee, default having occurred under the Deed of Trust pursuant to the Notice of Default
and Election to Sell under the Deed of Trust recorded on 10/16/2006, as Instrument No. 2006-0220218,
of Official records.
                                                                                 DOC #2020-0149898 Page 3 of 3
       Case 1:20-cv-01812-AWI-BAM Document 1 Filed 12/22/20 Page 46 of 46


                                            TRUSTEE'S DEED UPON SALE


TS #: 19-59187
Order#: 1383209CAD

Trustee having complied with all applicable statutory requirements of the State of California and
performed all duties required by the Deed of Trust including sending a Notice of Default and Election to
Sell within ten days after its recording and a Notice of Sale at least twenty days prior to the Sale Date by
certified mail, postage pre-paid to each person entitled to notice in compliance with California Civil Code
2924b.

  All requirements per California Statutes regarding the mailing, personal delivery and publication of copies
  of Notice of Default and Election to Sell under Deed of Trust and Notice of Trustee's Sale, and the posting
  of copies of Notice of Trustee's Sale have been complied with. Trustee, in compliance with said Notice of
  Trustee's sale and in exercise of its powers under said Deed of Trust sold said real property at public
. auGtioll-Orl-1Dl1/2.()20_-Brante.e,~hein.g~the~highe..stbidd..euils_~jg~~q_~~me toe puLcha~~~s9ts.ajg.. ". _.
  property for the amount bid, being $65,476.01, in lawful money of the United States, in pro per, receipt
  thereof is hereby acknowledged in full/partial satisfaction of the debt secured by said Deed of Trust.

In witness thereof, ZBS Law, LLP as Trustee, has this day, caused its nam

Date: 10/15/2020
                                                      ZBS Law, LLP

                                               By:



A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the
truthfulness, accuracv, or validity of that document.

State of California
County of Orange

On 10/15/2020 before me, Tara Buckelew Notary Public personally appeared, Geoffrey Neal who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted,
executed the instrument. - -                                     -

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is
true and correct.

WITNE~S my hand and official seal.


 CW--~
                                                                                        0      0            0

                                                                                    a       TARA BUCKELEW       •   '

                                                                                      COMM. #2313292 z
Tara Buckelew                                                  (Seal)                Notary Public • California ~
                                                                                          Orange County         ...
                                                                                   M Comm. Ex ires Nov. 22, 2023
